Title: Joseph Delaplaine to Thomas Jefferson, 17 March 1817
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Dear sir,
              Philadelphia 
              March 17th 1817
            
            I have already acknowledged the receipt of your last obliging favours.—
            I beg you to inform me whether you ever had any children besides Mrs Eppes & Mrs Randolph—what are the ages of these ladies—and how many children they have and all their names?—
            What Literary and other societies you may be a member of in this & other countries? or what societies you have been a member of?
            Where were you educated? How many brothers & sisters living?
            What languages are you are conversant with?
            What Literary productions have you given?
            When did Mrs Jefferson die? And what age were your daughters at the time of her death? & any thing else that you may think proper to communicate with regard to your family.
            When y were you first a member of the house of Burgesses?
            
            Dear sir, when I was with you in June last, I omitted to ask you the above questions, & I beg you to have the goodness to furnish answers as soon as possible, as your life is nearly completed. It is withheld from the press in order to add the above named information. It will appear with your portrait in the 2d half vol, with those of Peyton Randolph—Jay—King—Clinton & Robert Fulton.—I am sensible that justice will be done to it. I have had every assistance in it, to make it satisfactory, & I trust that posterity will admire it, as I am sure that the people of our time, will believe it true
            Mr Madison’s life & Portrait will be given in the third half vol:. He was kind enough to furnish me a number of leading facts & dates. To complete his life, however, I must resort to pamphlets, Books, & friends. I will do it as much justice as I possibly can.—
            When I was with you my Notes in my memorandum book ran thus, after you showed me the original draft of the Declaration of Independence—“The Legislature of Virginia instructed Richard Henry Lee to move in Congress for the declaration—a committee of five were appointed to draft a declaration—Committee desired Mr Jefferson to pen it. Mr Adams & Dr Franklin looked at it.—Mr Adams inserted “time after such dissolutions,” in lieu of the “invasions of the rights of the people” Here my Notes appear confused, & I think I am not correct.—
            Dr Franklin “but Scotch & foreign mercenaries to invade & deluge us in blood,” & inserted “destroy us,” in lieu.
            Mr Adams defended it with all his might throughout.—
            Except the corrections above stated, Mr Jefferson penned every word of the origl draft of the Dec: of Independence.”—
            Thus far my Notes. I beg you to set me right, If I am wrong. & I believe I am with regard to the alteration made by Mr Adams. But I believe I am correct as to the alteration made by Dr Franklin.
            I have seen Mr Leiper; he has kindly offered to give me what information I want that is in his power.—
            Hoping to have the honour of receiving a letter by return of the mail, for I am much hurried, I remain
            
              with perfect esteem yours ob
              J Delaplaine
            
          
          
            If any thing else strikes you, I do wish you would oblige me with it.—
            When I was at Monticello, I think you expressed a desire to have the portrait of the late president Mr Adams. I have just had it painted for me by Mr Morse who studied in London for many years & who brought with him to Boston a high reputation. Mr Morse was born in Boston, & is son to Geographer Morse.
            I received a letter from a Gentleman in Boston who in speaking of the portrait of Mr Adams, observes, “Mr Adams’s portrait is pronounced by his family and friends, the best likeness that has ever been taken of him.”—I should suppose that on this recommendation I may rely, & of course the portrait must be very valuable. If you desire a copy of his portrait still, I will with pleasure cause it to be immediately taken by one of our best Artists in Philada. I think I shall employ Mr Otis; It will cost exactly Thirty dollars, & considering how well I shall have it painted; the price may be considered cheap. Please to let me know.—Mr Madison also requested me to procure a portrait for him of Mr Adams; of course I shall send him one.—
          
        